Ok.AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                              for the
                                                     District of South Carolina


                  ACL Airshop, LLC,
                                                                 )
         f/k/a Airline Container Leasing, LLC,
                                                                 )
                            Plaintiff
                                                                 )
                          v.                                             Civil Action No.     6:18-cv-02953-DCC
                                                                 )
              Navitrans USA Incorporated,
                           Defendant
                                                                 )

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O the plaintiff, ACL Airshop, LLC, recover from the defendant, Navitrans USA Incorporated, the amount of Four
Hundred, Sixty-Five Thousand, Five Hundred and Seventy-Two dollars and 67/100 ($465,572.67), plus postjudgment
interest at the rate of 2.02%, along with attorney’s fees in the amount of Twelve Thousand, Two Hundred and Fifty
dollars and 00/100 ($12,250.00), along with costs.




This action was (check one):
O decided by the Honorable Donald C Coggins, Jr.



Date: June 18, 2019                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                       s/Ashley Buckingham
                                                                                   Signature of Clerk or Deputy Clerk
